DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Claims 1, 3, 4, 9, 14, 16 and 17 currently amended.
No new IDS has been submitted by the Applicant.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over RUIZ-VELASCO (US 2012/0005245 A1) (Hereinafter, “Ruiz”) in view of Piccin (US 2017/0206332 A1).

As to claim 1, Ruiz discloses a method of data transmission, comprising: 
acquiring, by processing circuitry of a first terminal, data content (“Users of content provider devices 110-1 and 110-2 may desire to upload a particular file to be made available through a content distribution network. As shown in FIG. 5, content provider device 110-1 may send a file with a first custom file name 510 to network server 120.” –e.g. see, [0040]); 
acquiring, by the processing circuitry of the first terminal, fingerprint identity information .. (“..network server 120 may receive the file with first custom file name 510, extract a digital fingerprint of the file, and generate a universal file name 530 based on the digital fingerprint.” –e.g. see, [0040]); and 
sending, by the first terminal, a fingerprint-based transfer request that includes the data content and the fingerprint identity information to a server, the fingerprint-based transfer request enables the server to establish an association relationship between the data content and the fingerprint information.. (“Network server 120 may forward the file with universal file name 530 and a first custom name 540 (e.g., as included in the file with first custom file name 510) to content storage device 130.” –e.g. see, [0040]), to acquire, in response to receiving a fingerprint-based downloading request from a second terminal, target data content matching the fingerprint-based downloading request according to the association relationship, and to send the target data content to the second terminal (“As shown in FIG. 6, a user (e.g., a user of one of user devices 150) may desire to retrieve (e.g., download) a file with a first custom file name (e.g., file with first custom file name 510). The user may select a file based on the custom file names from provider devices (e.g., content provider device 110) that are propagated through a content delivery network.” –e.g. see, [0044]). 
Ruiz may not explicitly disclose fingerprint identity information specifying fingerprint information of a finger of a user and establishing an association relationship between the data content and the fingerprint information of the user. However, in an analogues art, Piccin discloses fingerprint identity information specifying fingerprint information of a finger of a user and establishing an association relationship between the data content and the fingerprint information of the user (“The present invention involves the creation of a mechanism wherein an individual's biometric identification links to his or her medical data, and is stored into a digital coded data application via safe guards and database clouding. By scanning and saving an individual's fingerprint, linked to his or her personal medical information, and combining these items into a compartmentalized file, the present invention ensures that the fingerprint image is accurately matched with the correct medical data of the individual. The data and images collected are either saved in the memory storage or transmitted wirelessly to a computing device or hard drive. Once all of the images and data are collected, saved and scanned by the portable biometric device, a file can be transferred to a dedicated record storage system/cloud.” –e.g. see, [0034], see also, [0043], [0045], [0047]; herein, an individual’s fingerprint can be scanned in order to retrieve his/her medical data which is linked to the individual’s fingerprint).
Therefore, it would have been obvious to one of ordinary skill in the art before the filling date of the invention was made to modify the teaching of Ruiz by associating a fingerprint of a finger of a user to data content as taught by Piccin in order to maintain a legitimate access control to individual user’s data.
As to claim 14, it is rejected using the similar rationale as for the rejection of claim 1.

As to claims 2 and 15, the combination of Ruiz and Piccin disclose wherein the data content corresponds to copied data content to be pasted at the second terminal after being sent to the second terminal (Ruiz: “Based on universal file name 640, web server 140 may retrieve, from content storage device 130, the file with universal file name 530 and provide the file with universal file name 530 to the user device 150 that originated the request 630.” –e.g. see, Ruiz: [0046]). 
As to claims 3 and 16, the combination of Ruiz and Piccin disclose wherein the fingerprint identity information includes a terminal identifier of the first terminal, the method further comprises, before the acquiring, by the first terminal, the data content: obtaining the fingerprint by the first terminal; and sending the first fingerprint information to the server to be associated with the terminal identifier at the server, and the fingerprint-based transfer request further enables the server to acquire the first fingerprint associated with the first terminal according to the terminal identifier and to establish an association relationship between the data content and the first fingerprint (Ruiz: “Fingerprint extractor 320 may include hardware or a combination of hardware and software to generate a digital fingerprint for the file uploaded from content provider device 110. Fingerprint extractor 320 may, for example, extract a fingerprint from the uploaded file that is unique to the file content (e.g., regardless of the user name assigned to the file content).” –e.g. see, Ruiz: [0028], see also, Piccin: [0047]). 
As to claims 4 and 17, the combination of Ruiz and Piccin disclose wherein the fingerprint identity information includes a user identifier, the method further comprises, before the acquiring, by the first terminal, the data content: obtaining a first fingerprint by the first terminal; and sending the first fingerprint and the user identifier to a server to be associated with the terminal identifier at the server, and the fingerprint-based transfer request further enables the server to determine a user permission according to the user identifier, to acquire the first fingerprint associated with the user identifier when the user permission satisfies a fingerprint-based transfer permission, and to establish an association relationship between the data content and the first fingerprint (Ruiz: “Similarly, content provider device 110-2 may send a copy of the same file with a second custom file name 520 to network server 120. As described above in connection with FIG. 3, network server 120 may receive the file with first custom file name 510, extract a digital fingerprint of the file, and generate a universal file name 530 based on the digital fingerprint. Network server 120 may forward the file with universal file name 530 and a first custom name 540 (e.g., as included in the file with first custom file name 510) to content storage device 130.” –e.g. see, Ruiz: [0040], see also, Piccin: [0034]). 
As to claims 5 and 18, the combination of Ruiz and Piccin disclose wherein the fingerprint identity information includes fingerprint feature information (“Fingerprint extractor 320 may include hardware or a combination of hardware and software to generate a digital fingerprint for the file uploaded from content provider device 110. Fingerprint extractor 320 may, for example, extract a fingerprint from the uploaded file that is unique to the file content (e.g., regardless of the user name assigned to the file content).” –e.g. see, Ruiz: [0028]; see also, Piccin: [0034]). 
As to claims 6 and 19, Ruiz discloses wherein the fingerprint feature information includes a fingerprint image, a mathematical feature, or character information (“In one implementation, the fingerprint may be extensive enough to distinguish files that are very similar. Fingerprint extractor 320 may employ one or more fingerprinting schemes. For example, fingerprint extractor 320 may employ a fingerprinting mechanism, such as Rabin's fingerprinting algorithm, that provides an identifiable probability of collision (e.g., the probability that two strings r and s yielding the same w-bit fingerprint does not exceed max(|r|,|s|)/2.sup.w-1, where |r| and |s| represent the length of the strings in bits).” –e.g. see, Ruiz: 0028]). 
As to claim 7, Ruiz discloses wherein the acquiring the data content includes obtaining a string as the data content in response to a user input via a user interface of the first terminal (Ruiz: “…network server 120 may receive the file with 
As to claims 8 and 20, Ruiz discloses further comprising generating, in response to a user operation via a user interface of the first terminal, the fingerprint-based transfer request that includes the fingerprint identity information and the data content, wherein the sending the fingerprint-based transfer request to the server is performed in response to the user operation via the user interface of the first terminal (“As shown in FIG. 6, a user (e.g., a user of one of user devices 150) may desire to retrieve (e.g., download) a file with a first custom file name (e.g., file with first custom file name 510). The user may select a file based on the custom file names from provider devices (e.g., content provider device 110) that are propagated through a content delivery network.” –e.g. see, Ruiz: [0044]). 

As to claim 9, Ruiz discloses a method of data transmission, comprising: 
receiving a fingerprint-based transfer request from a first terminal, the fingerprint-based transfer request including data content and fingerprint identity information… (“..network server 120 may receive the file with first custom file name 510, extract a digital fingerprint of the file, and generate a universal file name 530 based on the digital fingerprint.” –e.g. see, [0040]); 
establishing, by processing circuitry of an apparatus, an association relationship between the data content and the first fingerprint information ..(“Content storage device 130 may also store an index, metadata, and/or other information to associate the universal file name with the first custom file name (e.g., from content provider device 110-1) and the second custom file name (e.g., from content provider device 110-2).” –e.g. see, [0044]); 
receiving a fingerprint-based downloading request from a second terminal (“As shown in FIG. 6, a user (e.g., a user of one of user devices 150) may desire to retrieve (e.g., download) a file with a first custom file name (e.g., file with first custom file name 510). The user may select a file based on the custom file names from provider devices (e.g., content provider device 110) that are propagated through a content delivery network.” –e.g. see, [0044]); 
acquiring, by the processing circuitry of the apparatus, target data content matching the fingerprint-based downloading request according to the association relationship (“Similarly, web server 140 may receive a request 630 for the file associated with second custom file name 520 and, in response, submit a command to retrieve the file associated with a corresponding universal file name 640.” –e.g. see, [0046]); and 
sending, by the apparatus, the target data content to the second terminal (“Based on universal file name 640, web server 140 may retrieve, from content storage device 130, the file with universal file name 530 and provide the file with universal file name 530 to the user device 150 that originated the request 630.” –e.g. see, [0046]). 
fingerprint identity information specifying fingerprint information of a finger of a user and establishing an association relationship between the data content and the fingerprint information of the user (“The present invention involves the creation of a mechanism wherein an individual's biometric identification links to his or her medical data, and is stored into a digital coded data application via safe guards and database clouding. By scanning and saving an individual's fingerprint, linked to his or her personal medical information, and combining these items into a compartmentalized file, the present invention ensures that the fingerprint image is accurately matched with the correct medical data of the individual. The data and images collected are either saved in the memory storage or transmitted wirelessly to a computing device or hard drive. Once all of the images and data are collected, saved and scanned by the portable biometric device, a file can be transferred to a dedicated record storage system/cloud.” –e.g. see, [0034], see also, [0043], [0045], [0047]; herein, an individual’s fingerprint can be scanned in order to retrieve his/her medical data which is linked to the individual’s fingerprint).
Therefore, it would have been obvious to one of ordinary skill in the art before the filling date of the invention was made to modify the teaching of Ruiz by associating a fingerprint information of a finger of a user to data content as taught by Piccin in order to maintain a legitimate access control to individual user’s data.

As to claim 10, Ruiz discloses wherein the data content corresponds to copied data content to be pasted at the second terminal after being sent to the second terminal (“Based on universal file name 640, web server 140 may retrieve, from content storage device 130, the file with universal file name 530 and provide the file with universal file name 530 to the user device 150 that originated the request 630.” –e.g. see, [0046]).

As to claim 11, Ruiz discloses wherein the fingerprint identity information includes a terminal identifier or a user identifier, and the establishing the association relationship between the data content and the fingerprint identity information including: acquiring a first fingerprint that is associated with the terminal identifier or the user identifier extracted from the fingerprint identity information; and establishing the association relationship between the data content and the first fingerprint (“Fingerprint extractor 320 may include hardware or a combination of hardware and software to generate a digital fingerprint for the file uploaded from content provider device 110. Fingerprint extractor 320 may, for example, extract a fingerprint from the uploaded file that is unique to the file content (e.g., regardless of the user name assigned to the file content).” –e.g. see, [0028]). 
As to claim 12, Ruiz discloses further comprising: acquiring fingerprint feature information included in the fingerprint-based downloading request; determining a target fingerprint according to the fingerprint feature information; and acquiring the target data content associated with the target fingerprint according to the association relationship (“As shown in FIG. 6, a user (e.g., a user of one of user devices 150) may desire to retrieve (e.g., download) a file with a first custom file name (e.g., file with first custom file name 510). The user may select a file based on the custom file names from provider devices (e.g., content provider device 110) that are propagated through a content delivery network.” –e.g. see, [0044]). 
As to claim 13, Ruiz discloses wherein the fingerprint identity information includes a user identifier, and the method further comprises, before the acquiring the target data content matching the fingerprint-based downloading request according to the association relationship: acquiring a target user identifier included in the fingerprint-based downloading request; determining whether a user permission according to the target user identifier satisfies a downloading permission; and perform the acquiring the target data content matching the fingerprint-based downloading request according to the association relationship when the user permission is determined to satisfy the downloading permission (“As shown in FIG. 6, a user (e.g., a user of one of user devices 150) may desire to retrieve (e.g., download) a file with a first custom file name (e.g., file with first custom file name 510). The user may select a file based on the custom file names from provider devices (e.g., content provider device 110) that are propagated through a content delivery network.” –e.g. see, [0044]). 

Response to Arguments
	Applicant has amended the independent claims 1, 9 and 14 which necessitated new ground of rejection, see rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495